Citation Nr: 0903139	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-00 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left lung disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
left lung disability.  

The Board remanded the case to the RO for further development 
in July 2006.    Development has been completed and the case 
is once again before the Board.  Unfortunately, the Board 
finds that an additional remand is necessary prior to review 
of the veteran's claim.

The veteran was scheduled for a December 2007 videoconference 
hearing.  In December 2007, prior to the hearing date, the 
veteran's representative informed the RO that the veteran 
wished to withdraw his hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

A chest x-ray completed at the time of the veteran's 
separation from service shows that there was a slight 
prominence of the hilar shadows bilaterally, representing 
either minimal lymph node enlargement or possibly an extreme 
variant of normal hilar shadows.  

February 1986 chest x-rays reflect calcified mediastinal and 
hilar lymph nodes, suggestive of old granulomatous disease.  
March 2003 and August 2003 private and VA chest x-rays 
reflect calcified hilar, parahilar, and mediastinal lymph 
nodes.  The March 2003 private treatment note also indicates 
some linear densities on the left side which may represent 
atelectasis.  

The veteran has not yet been afforded a VA examination.  In 
light of in-service and post-service x-ray findings, the 
Board finds that a VA examination is necessary to determine 
if the veteran has a current left lung disability related to 
service. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine if he has a 
current left lung disability 
etiologically related to service.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner must review 
the entire claims file to include 
available service treatment records and 
post-service treatment records and 
respond to the following: 

(a) The examiner should identify any 
current left lung disabilities;

(b) For each diagnosis, the examiner 
should render an opinion as to whether 
any currently diagnosed disability is 
at least as likely as not incurred in 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims 
file.  The examiner should specifically 
discuss findings contained in x-rays 
taken at the time of the veteran's 
separation from service, and should 
specifically discuss post-service x-ray 
evidence.  

2.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
